Certiorari dismissed, January 9, 2012



                               UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 11-6358


LARRY EDWARD HENDRICKS,

                         Plaintiff – Appellant,

             v.

BARRY GALLOWAY; LEROY CARTLEDGE; FNU CURRY; FNU BUSH;
CATHERINE KENDALL; JAMES PARKER; COLIE RUSHTON; MARY D.
ANDERSON; FNU SQUIRES; BARTON VINCENT; GARY D. MAYNARD;
JOHN DOE 1; JOHN DOE 2; JOHN DOE 3; JOHN DOE 4,

                         Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, Chief District
Judge. (3:03-cv-00740-DCN)


Submitted:    May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,      Chief   Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Larry Edward Hendricks, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSELY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Edward Hendricks appeals the district court’s

order denying his Fed. R. Civ. P. 60(b) motion to vacate the

court’s previous order denying relief on Hendricks’ 42 U.S.C.

§ 1983 (2006) complaint.        We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated   by    the   district   court.   Hendricks   v.   Galloway,   No.

3:03-cv-00740-DCN (D.S.C. Feb. 9, 2011).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                     2